COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00245-CR


CRYSTAL LOUISE MCCOVERY                                                APPELLANT
A/K/A CRYSTAL MCCOVERY

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Less than a year after the trial court placed Appellant Crystal Louise

McCovery a/k/a Crystal McCovery on four years’ deferred-adjudication

community supervision for the offense of burglary of a habitation, the State

moved to adjudicate her guilt and revoke her community supervision. Appellant

pled true to the State’s motion and, in writing, waived her right to appeal the trial
      1
       See Tex. R. App. P. 47.4.
court’s adjudication of her guilt and revocation of her community supervision.

The trial court granted the State’s motion and sentenced Appellant to three years’

confinement. Appellant now attempts to appeal from the trial court’s judgment.

      The trial court’s certification states that Appellant has waived her right of

appeal. 2 We have notified Appellant of our concern that her appeal would be

dismissed unless by a date certain she or any party desiring to continue the

appeal filed with the court a response showing grounds for doing so. See Tex.

R. App. P. 44.3.    The date certain has passed, and no response showing

grounds for continuing the appeal has been filed. Accordingly, we dismiss the

appeal. See Jackson v. State, 168 S.W.3d 239, 242–43 (Tex. App.––Fort Worth

2005, no pet.); Adams v. State, No. 02-11-00151-CR, 2012 WL 858609, at *1

(Tex. App.––Fort Worth Mar. 15, 2012, no pet.) (mem. op., not designated for

publication).



                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 15, 2013



      2
        A valid waiver of appeal prevents a defendant from appealing without the
trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App.
2003).


                                        2